t c memo united_states tax_court evelyn m martin petitioner v commissioner of internal revenue respondent docket no filed date stephen g salley and anthony j scaletta for petitioner willie fortenberry jr for respondent memorandum findings_of_fact and opinion gerber judge respondent determined deficiencies in and additions to petitioner’s federal_income_tax for the and taxable years as follows additions to tax sec sec sec year deficiency a a a a b dollar_figure dollar_figure dollar_figure t big_number big_number big_number percent of the interest due on the deficiency all section references are to the internal_revenue_code in effect for the years under consideration and all rule references are to the tax court’s rules_of_practice and procedure unless otherwise indicated the sole issue for consideration is whether petitioner should be relieved of liability for any portion of the income_tax and additions to tax under the provisions of sec_6015 entitlement to relief is in part dependent upon a taxpayer’s knowledge about the questioned item s at the time of signing a joint_return findings_of_fact petitioner and her husband glen h martin filed delinguent joint federal_income_tax returns on date and date for their and tax years respectively at the time of the filing of her petition petitioner’s legal residence was dallas texas petitioner’s husband has been incarcerated in a federal penitentiary since petitioner was born in in canada and was one of six children she discontinued her education at age and entered into a training program with the royal bank of canada she worked at the bank for approximately years advancing from a mail clerk position to that of a teller and thereafter became an administrative office manager of a general insurance agency in the insurance agency transferred her to miami florida where she met her first husband married and had a daughter in shortly thereafter petitioner divorced her first husband and returned to the royal bank of canada for a short time following that she returned to florida and began to work for amicable life_insurance co amicable petitioner met mr martin a part-time insurance salesman at amicable and they were married in and petitioner became a full-time housewife with two additional children born during and mr martin established a very successful insurance agency named insurance agency of america iaa which wrote policies exclusively for amicable generally petitioner’s involvement with iaa was in the role of supporting mr martin’s career as his spouse entertaining business associates and accompanying mr martin on agent recruiting trips in date mr martin formed a florida corporation named glenn h martin and associates inc d b a iaa and named himself board chairman president and treasurer petitioner was named vice president and secretary of the corporation petitioner was not involved in the business of iaa and her designation as an officer of the corporation was in the nature of - a nominee iaa was in effect a holding_company with percent of the shares in another corporation financial security corp of america inc fsca through the end of mr martin held percent of the shares of iaa and the remaining three shareholders were some of the same people who owned the percent of the shares of fsca that were not held by iaa in turn fsca was the parent of eight subsidiary corporations including one named primera development corp inc primera mr martin had been a high school teacher and coach earning extra income by means of part-time insurance sales by employing teacher coaches he was very successful in his insurance agency business and as of had big_number agents under contract in amicable was purchased by another insurance_company which detrimentally affected mr martin and iaa and due to contractual disputes with their agents a suit was filed against the purchaser of amicable mr martin began looking for another insurance_company to underwrite his business and in he acquired twentieth century life_insurance co life and made it a subsidiary of a holding_company named twentieth century financial corp inc financial financial was owned percent by mr martin and he and petitioner were board members petitioner was a minority shareholder of financial petitioner was not involved in the business of financial but she did get involved in public relations such as charitable projects in - connection with the corporation’s public image petitioner was able to pick up a limited amount of business information from her participation on the boards of some of the related corporations but she was generally not involved in or knowledgeable about the day-to-day operations or the details of the business of financial mr martin’s success in the insurance_business permitted the martins during to build a palatial home in the sweetwater estates subdivision from through the success and the guality of the martins’ lifestyle continued unabated including the purchase of rolls royce and lamborghini automobiles a foot yacht several other luxury automobiles airplanes carat and 12-carat diamond rings given to petitioner as gifts by mr martin and rolex watches although the martins reported some net federal_income_tax losses during the period through it was not uncommon for mr martin to receive forms w-2 for amounts in excess of dollar_figure million the martins employed several household staff members and a full-time gardener petitioner was involved in high profile charitable and political fund raisers and threw lavish parties at the martins’ home although petitioner was a member of several of the corporate boards and was involved in the publication of central florida magazine during the period through she was primarily a housewife and mother -- - initially petitioner maintained the martin family’s household finances but after the business growth mr martin’s personal business secretary began maintaining the martin household and family finances for example petitioner maintained a checking account to pay routine bills for doctors groceries etc but mr martin’s personal secretary paid out of mr martin’s corporate shareholder accounts a majority of household bills such as those concerning the mortgage credit cards installment loan payments etc in mr martin hired louis j hevey a certified_public_accountant and he became the chief financial officer for all of mr martin’s businesses mr hevey ensured that there was sufficient cash in the shareholder advance accounts to pay the martins’ expenses petitioner did not exercise any control or direction over mr hevey and she did not review his records or discuss finances with him the amount of money used by mr hevey to cover the martins’ lifestyle remained relatively constant during the period mr hevey worked for mr martin during the period under consideration life advanced substantial funds to fsca in the north carolina insurance department ncid regulators became concerned about the financial stability of life and the large volume of loans to fsca which the regulators did not consider to be assets for statutory accounting purposes without considering the promissory notes - j- for funds due from fsca life would have been statutorily insolvent and or impaired under north carolina law and thereby prohibited from underwriting life_insurance fsca was not capable of repayment and so mr martin and several advisers including mr hevey designed a multistep transaction to bolster life’s assets although petitioner was generally aware of mr martin’s involvement in a transaction involving primera and that the primera land was involved she did not discuss it with mr martin and was not involved or consulted concerning the structuring or execution of the transaction no cash or property inured to the benefit of or was received by the martins due to execution of this transaction mr forness a certified_public_accountant who served mr martin’s business and prepared corporate and individual income_tax returns assisted in attempting to structure the transaction to make it appear that federal tax consequences would be deferred under sec_351 on date mr martin life fsca and its parent entered into a three-step transaction where the primera stock would be contributed to glen h martin and associates inc ghma in exchange for big_number shares of ghma stock ghma would then contribute the primera stock to fsca as paid-in capital fsca in turn would sell the primera shares to life in exchange for loan forgiveness and other consideration primera was valued at dollar_figure as of date and --- - its value was in great part attributable to real_property petitioner did not participate in mr martin’s decision to enter into this complex transaction at a date shareholders’ meeting for financial and attended by petitioner mr martin in connection with the above-described transaction stated that on date the primera property consisting of approximately acres of real_estate had been sold to life for dollar_figure per acre or dollar_figure mr forness prepared the and federal_income_tax returns reflecting the above-described primera transaction for all parties that were involved a form_4797 sales of business property attached to the martins’ joint federal_income_tax return reflected that the primera transaction was subject_to sec_351 and therefore no gain was recognized petitioner now concedes that the primera transaction should have resulted in gain and sec_351 did not apply to cause nonrecognition if petitioner and mr martin had filed separate returns for petitioner would not have been required to report any portion of the gain from the primera transaction in addition to the improper sec_351 transaction respondent made several other adjustments to arrive at petitioner’s and income_tax deficiencies none of which would have been attributable to petitioner but for her filing a joint_return with mr martin extensions were obtained for --- - filing the and joint federal_income_tax returns for petitioner and mr martin and the returns ultimately were not timely filed mr forness did not discuss any position taken on the martins’ income_tax returns with petitioner and she was not in a position to secure records from the various business entities to prepare the and joint returns petitioner did not receive any forms w-2 wage and tax statement for the period under consideration mr forness always presented the joint federal_income_tax returns to mr martin who in turn presented them to petitioner for her execution after the primera transaction ncid and the insurance regulatory authorities of two other states focused on life’s financial situation and imposed restrictions ncid during ordered that life sell primera during life sold primera to a development company for a dollar_figure million promissory note linked to the real_property mr martin did not discuss these difficulties with petitioner and from through there was no change in her lifestyle and petitioner believed that she was a wealthy person although petitioner was generally aware of the primera transaction it was not until a few years after the years in issue sometime in that petitioner became aware of the tax and insurance-related details and financial problems with which her husband and family were confronted - lo - on date ncid seized life and declared it insolvent relieving mr martin of his position as president of life thereafter the martins began selling off or losing their assets to foreclosure in order to pay day-to-day living_expenses by date most of the martins’ assets had either been repossessed or sold to pay their daily living_expenses in july of the martins filed a voluntary liquidating bankruptcy during a 33-count criminal indictment was issued against mr martin and his sister for diverting insurance premiums to hide them from the ncid regulators mr martin was found guilty on date following a 3-month trial petitioner attended the trial each day but was not named as a defendant and had no knowledge of the diversion as of the time of the trial of this case petitioner resided in her children’s homes had no assets and was unable to work due to poor health at that time mr martin remained incarcerated with his prison term to conclude in and the martins remain married opinion petitioner seeks relief under sec_6015 from income_tax deficiency determinations that she now concedes are not in error respondent concedes that petitioner is entitled to separation of liability relief under sec_6015 with respect to three schedule c adjustments as follows dollar_figure for airplane - rental dollar_figure and dollar_figure for insurance sales commission expenses for and respectively sec_6015 provides in certain circumstances for relief from joint liability for tax interest penalties and other_amounts arising from a joint federal_income_tax return see sec_6015 b and c sec_6015 permits taxpayers to seek relief under sec_6015 if they filed a joint_return and if eligible under sec_6015 sec_6015 in pertinent part provides for relief for certain joint filers as follows c procedures to limit liability for taxpayers no longer married or taxpayers legally_separated or not living together in general except as provided in this subsection if an individual who has made a joint_return for any taxable_year elects the application of this subsection the individual’s liability for any deficiency which is assessed with respect to the return shall not exceed the portion of such deficiency properly allocable to the individual under subsection d burden_of_proof except as provided in subparagraph a ii or c of paragraph each individual who elects the application of this subsection shall have the burden_of_proof with respect to establishing the portion of any deficiency allocable to such individual ' sec_6015 was added by sec_3201 of the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_734 sec_6015 is effective with respect to any_tax liability arising after date and any_tax liability arising on or before date that is unpaid on that date blection c election not valid with respect to certain deficiencies if the secretary demonstrates that an individual making an election under this subsection had actual knowledge at the time such individual signed the return of any item giving rise to a deficiency or portion thereof which is not allocable to such individual under subsection d such election shall not apply to such deficiency or portion therefore sec_6015 relieves certain joint-filing taxpayers by making them liable only for those items of which they had actual knowledge rather than being liable for all items reportable on the joint_return in effect this approach is intended to the extent permitted to treat certain spouses as though they had filed a separate_return this is a departure from predecessor sec_6013 and companion sec_6015 b where the intended goal was to permit relief only if the relief- seeking spouse did not know or had no reason to know of an item accordingly taxpayers who are either no longer married separated for months or more or not living together petitioner’s circumstance may elect treatment as though they had separately filed sec_6015 c however does not permit the election of separate treatment for any item where the secretary demonstrates that an individual had actual knowledge of the item at the time such individual signed the return petitioner has elected separate treatment under sec_6015 and accordingly respondent bears the burden of showing - - that petitioner had actual knowledge of any item giving rise to a deficiency or portion thereof which is not allocable to petitioner the concept of actual knowledge under sec_6015 has been addressed by this court in 114_tc_333 where relief was granted and cheshire v commisioner t c __ __ slip op pincite where relief was denied in charlton v commissioner supra a recent application of the innocent_spouse_rule we explained that a sec_6015 election is not valid if respondent shows that the individual making the election had actual knowledge when signing the return of any ‘item’ giving rise to a deficiency or portion thereof which is not allocable to the electing individual id pincite in charlton the taxpayer seeking relief was aware that the source_of_income was his wife’s business but he did not compare records provided him by his wife with other business records to determine whether his wife had accounted for all of the income although mr charlton had actual knowledge of income from a particular source and knew generally of his spouse’s source_of_income he had no knowledge that all income from that source had respondent has agreed that petitioner is entitled to sec_6015 relief with respect to three items other than the primera transaction the only question we consider here is whether petitioner had actual knowledge within the meaning of sec_6015 -- not been accounted for as reported we thus held in charlton that respondent has not shown that charlton had actual knowledge of the item causing the deficiency and that charlton qualifies for relief under sec_6015 id a few months later this court again had the opportunity to consider the sec_6015 relief provisions in cheshire v commissioner supra also an omitted income case petitioner had actual knowledge of the fact of the omitted income as well as the amount of income but submitted that she was entitled to relief because she was unaware of the applicable tax laws specifically petitioner was aware of the amount the source and the date of receipt of the retirement distribution and interest but did not know the tax consequences of the income id slip op pincite in that case we held that knowledge for purposes of sec_6015 relief disqualification does not require actual knowledge on the part of the electing spouse as to whether the entry on the return is or is not correct see id instead the electing spouse must have actual knowledge of the disputed item_of_income as well as the amount thereof that gave rise to the deficiency id slip op pincite thus in cheshire v commissioner supra we concluded that ignorance of the applicable tax law is no excuse and that respondent had met his burden of proving knowledge of the omitted income -- - cheshire v commissioner supra established that actual knowledge of the disputed item_of_income and the amount thereof prevents a taxpayer from claiming innocent spouse relief under sec_6015 with those principles and charlton as our backdrop we must determine whether petitioner is entitled to innocent spouse relief under sec_6015 c petitioner contends that respondent’s showing of her minimal or superficial knowledge about mr martin’s transfer of shares in primera and of the sale of primera land is insufficient to meet the statutory threshold necessary to deny her sec_6015 relief respondent argues that petitioner’s attendance at the shareholders’ meeting year prior to the filing of the return in guestion and learning that the primera property was sold to twentieth century life for dollar_figure constitutes actual knowledge of the item giving rise to the deficiency in charlton v commissioner and cheshire v commissioner supra the nonelecting spouse received an amount of income from a business or as a lump sum from a distribution of retirement benefits of which the electing spouse was aware here petitioner and her spouse did not receive any cash or property the primera transaction involved a complex series of steps that resulted in the transfer of stock and the sale of property which was structured to qualify as a nontaxable_transaction under sec_351 for federal tax purposes without petitioner’s -- - involvement or knowledge mr martin and certain professionals devised this complex and somewhat devious transaction consisting of a series of steps and involving several entities the transaction was primarily intended to deceive state insurance regulators into believing that the asset position or picture of mr martin’s insurance_company was improved the transaction was further complicated because it was structured for tax purposes to appear that the transfer of property to the corporation s was a nontaxable event under sec_351 ultimately the desired results were not achieved mr martin was incarcerated due to his fraudulent deceptions and petitioner was left penniless and bankrupt petitioner knew that mr martin intended to contribute shares in primera to another corporation but she had no actual knowledge of the myriad and complex steps or entities involved in the transaction petitioner’s uncontroverted testimony revealed that she was at most superficially aware of only a small portion of the details in these complex transactions because petitioner had only a superficial awareness of the transaction petitioner did not have actual knowledge of the amount of the financial gain that was misreported nor of the underlying facts that gave rise to the gain based on the facts pertaining to the transactions available to petitioner she would not have known that the stock transfer was not a sec_351 transaction or that the corporate sale of land could have resulted in financial gain or income to her husband like the taxpayer in charlton v commissioner supra petitioner possessed only a part of the information and the information that she did possess was insufficient to supply her with actual knowledge regarding the amount of the financial gain from the transaction if any in sum and in substance petitioner knew only that mr martin had transferred his stock in primera and land was sold without knowledge of additional and complex facts petitioner would not be in a position to actually know the amount of the financial gain from the transaction if any we have difficulty discerning any meaningful differences between the taxpayer in charlton v commissioner supra who knew of the income source and did not verify the total amount reportable and petitioner who knew that her husband transferred stock and sold land but had no knowledge of the amount of the financial gain if any or of most of the facts that gave rise to that gain unlike the taxpayer in cheshire v commissioner supra respondent has not shown that at the time she signed the return petitioner had actual knowledge of items underlying the possibility of any financial gain neither party disputes that any gain arising from the stock transfer and land sale would have been reported solely by petitioner’s husband had petitioner and her husband filed separate tax returns -- - we have considered and compared charlton v commissioner supra and cheshire v commissioner supra to decide whether petitioner is entitled to innocent spouse relief we hold that respondent has not shown that petitioner had actual knowledge of the amount of the item giving rise to a deficiency ’ respondent also determined additions to tax for negligence under sec_6653 a and b and for delinquency under sec_665l1 a because of our holding with respect to sec_6015 relief petitioner’s income_tax deficiency if any for either tax_year would be de_minimis in particular respondent agreed to sec_6015 relief for all of the adjustment items other than the one we have decided in petitioner’s favor in that regard respondent relied on petitioner’s husband’s transactions adjustments to assert that petitioner was liable as a joint_return filer for the negligence addition_to_tax with all of those adjustments either conceded by respondent or decided in petitioner’s favor the predicate for the negligence addition no longer exists accordingly we hold it is unnecessary to consider petitioner’s arguments for relief under other provisions of sec_6015 because we have decided she is not liable for the portion of any deficiency attributable to the primera transaction in that regard in this proceeding petitioner sought relief solely from that transaction it appears that the remaining adjustments are more mathematical in nature and dependant upon the adjustments that have been conceded or determined that petitioner is not liable for the addition_to_tax for negligence for either taxable_year with respect to the delinquency addition petitioner has failed to offer evidence that would relieve her of that obligation and to the extent that the rule computation results in any income_tax deficiency due from petitioner she will be liable for the sec_6651 delinquency addition_to_tax to account for concessions of the parties and to reflect the foregoing decision will be entered under rule
